       Case 1:18-cr-00799-KMW Document 233 Filed 08/12/20 Page 1 of 1



                                                              USDCSDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC#:.__________
                                                             _DATiFILED: <?°} 1-a )~c
  UNITED ST ATES


         vs.                                                 18     Cr.   799 ( KMW        )



SHUAIQI WANG                                                    Order



To: U.S. Marshals Office




               It is hereby ordered :


       That the Defendant, SHUAIQI WANG                       , Reg# 77269-112


having been sentenced in the above case to a term of Time Served; The U.S. Marshals are to


release the defendant unless any pending warrants, detainers or other issues are encountered.




                                                           United States District Judge


                                                             8/12/2020
                                                                     Date
